 Case 1:20-cv-00723-PLM-SJB ECF No. 5, PageID.27 Filed 08/25/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 CHARLES TAUL #218952,

         Plaintiff,
 v.                                                                    Hon. Paul L. Maloney

 TRI COUNTY METRO NARCOTICS,                                           Case No. 1:20-cv-00723

         Defendant.


                             REPORT AND RECOMMENDATION

       Plaintiff filed his complaint in this case on August 4, 2020, against Tri County Metro

Narcotics (TCMN). Having granted Plaintiff’s motion to proceed as a pauper, the Court has

conducted an initial review of the complaint pursuant to 28 U.S.C. § 1915(e)(2) to determine

whether it is frivolous, malicious, or fails to state a claim upon which relief can be granted. Having

conducted this initial review, the Court concludes that Plaintiff’s complaint must be dismissed for

failure to state a claim upon which relief may be granted.

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed for failure

to state a claim on which relief may be granted unless the “[f]actual allegations [are] enough to

raise a right to relief above the speculative level on the assumption that all of the complaint’s

allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (internal citations

and footnote omitted).

       As the Supreme Court has held, to satisfy this rule, a complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This plausibility standard

“is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
 Case 1:20-cv-00723-PLM-SJB ECF No. 5, PageID.28 Filed 08/25/20 Page 2 of 5




defendant has acted unlawfully.” Id. If the complaint simply “pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line between possibility and plausibility

of entitlement to relief.” Id. (internal quotation marks omitted). As the Court further observed:

        Two working principles underlie our decision in Twombly. First, the tenet that a
        court must accept as true all of the allegations contained in a complaint is
        inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
        action, supported by mere conclusory statements, do not suffice. Rule 8 marks a
        notable and generous departure from the hyper-technical, code-pleading regime of
        a prior era, but it does not unlock the doors of discovery for a plaintiff armed with
        nothing more than conclusions. Second, only a complaint that states a plausible
        claim for relief survives a motion to dismiss. Determining whether a complaint
        states a plausible claim for relief will, as the Court of Appeals observed, be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense. But where the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct, the complaint has
        alleged— but it has not “show[n]”—“that the pleader is entitled to relief.”

Id. at 678–79 (internal citations omitted).

        When evaluating a complaint under Rule 12(b)(6), a court may consider the complaint and

any exhibits attached thereto, public records, and items appearing in the record of the case. See

Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008); see also Cont’l Identification Prods., Inc. v.

EnterMarket, Corp., 2008 WL 51610 at *1, n.1 (W.D. Mich. Jan. 2, 2008) (stating that “an exhibit

to a pleading is considered part of the pleading” and “the Court may properly consider the exhibits.

. .in determining whether the complaint fail[s] to state a claim upon which relief may be granted

without converting the motion to a Rule 56 motion”); Stringfield v. Graham, 212 F. App’x 530,

535 (6th Cir. 2007) (documents “attached to and cited by” the complaint are “considered parts

thereof under Federal Rule of Civil Procedure 10(c)”).

        Plaintiff previously filed a complaint against TCMN in this Court in August 2011, which

was dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2) because it was barred by the statute

of limitations. (Case No. 1:11-CV-843, ECF No. 19.) Plaintiff’s allegations set forth in paragraphs

one through five of his complaint in this case refer to his allegations in the previous case. Plaintiff
                                                   2
 Case 1:20-cv-00723-PLM-SJB ECF No. 5, PageID.29 Filed 08/25/20 Page 3 of 5




alleges that his new allegations span from 2011 to 2020, during which time TCMN followed him

without legal justification. Many of Plaintiff’s allegations recite statements by TCMN, such as

they: (1) were “going to send me to see my mom (meaning murder)”; (2) “would beat me and put

me in the hole”; (3) told “plaintiff the mob was after him”; (4) “said his brother was hit by a car

and passed away while [Plaintiff was] in [Community Mental Health]”; (5) “said [his] family did

not want [him] around”; (6) “said any one I meet would soon be ran off after they (TCM) spoke

with them”; (7) “would kidnap me and force heroin into my veins so I become addicted”; (8) spoke

to Plaintiff’s “docter [sic] and that he was dieing [sic]”; and (8) told “Plaintiff they knew of a

couple wemon [sic] that was interested in him with [his] disabilities.” (ECF No. 1 at PageID.4–

9.) Plaintiff also mentions things that he believed, such as that: (1) “his brother was stabbed to

death while in CMH”; (2) he was “scheduled [for] a oral surgery as part of a settlement”; (3)

TCMN “was going to have a woman dressed as plaintiff[’s] mom to get a PTSD response [from

Plaintiff]”; and (4) “that the defendants, connected to the mafia, had killed plaintiff[’s] mom.” (Id.

at PageID.6–8.)

       While it is well established that a court must construe a pro se plaintiff’s pleadings liberally,

see Haines v. Kerner, 404 U.S. 519, 520 (1972), courts may not “construct the plaintiff’s legal

arguments for him” or create a claim for him. Thompson v. Mich. Dep’t of Corrs., No. 05-40293,

2009 WL 3872148, at *3 (E.D. Mich. Nov. 18, 2009) (citing Small v. Endicott, 998 F.2d 411 (7th

Cir. 1993), and Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)).

Moreover, courts are not required to act as counsel for a pro se litigant. See Pliler v. Ford, 542

U.S. 225, 231 (2004) (“District judges have no obligation to act as counsel or paralegal to pro se

litigants.”). Giving Plaintiff’s complaint a liberal construction, the Court is unable to discern what

federal claim he is alleging. He does not reference a constitutional or statutory basis for his claim.



                                                  3
 Case 1:20-cv-00723-PLM-SJB ECF No. 5, PageID.30 Filed 08/25/20 Page 4 of 5




Nor does he plead sufficient facts to demonstrate a federal claim, such as, for example, that

someone acting under color of state law deprived him of a particular constitutional right, as would

be required to plead a claim under 42 U.S.C. § 1983. Plaintiff’s allegations are not “enough to

raise a right to relief above the speculative level,” Twombly, 550 U.S. at 555, and thus do “not pass

muster under [the Twombly] standard.” Eidson v. State of Tenn. Dep’t of Children’s Servs., 510

F.3d 631, 637 (6th Cir. 2007). Accordingly, Plaintiff fails to state a federal claim.

       In his prayer for relief, Plaintiff requests that the Court order TCMN to send Plaintiff any

and all documents they have dated between 1975 and 2020. Plaintiff refers to “FOIA,” which the

Court construes as referring to Michigan’s Freedom of Information Act (as the federal Freedom of

Information Act, 5 U.S.C. § 552, would be inapplicable to state actors). To the extent Plaintiff

alleges a claim under Michigan’s FOIA, I recommend that the Court decline to exercise

supplemental jurisdiction over it pursuant to 28 U.S.C. § 1367(c)(3) and dismiss the claim without

prejudice.

                                          CONCLUSION

       For the foregoing reasons, I recommend that Plaintiff’s complaint be dismissed for failure

to state a claim and that Plaintiff’s state-law claim be dismissed without prejudice. The Court

must also decide whether an appeal of this action would be in good faith within the meaning of 28

U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Good

faith is judged objectively, Coppedge v. United States, 369 U.S. 438, 445 (1961), and an appeal is

not taken in good faith if the issue presented is frivolous, defined as lacking an arguable basis

either in fact or law. See Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001). For the

same reasons that I recommend dismissal of the action, I discern no good faith basis for an appeal

and recommend that, should Plaintiff appeal this decision, the Court assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11.
                                                 4
 Case 1:20-cv-00723-PLM-SJB ECF No. 5, PageID.31 Filed 08/25/20 Page 5 of 5




Date: August 25, 2020                                     /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge


        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
objections within the specified time waives the right to appeal the District Court’s order. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              5
